Same Case — On a Re-hearing.
Buchanan, J.
In affirming the judgment of the District Court by our former decision rendered herein, it escaped our notice that the said judgment contained a clause which is inconsistent with the view that we have taken of the controversy between the parties.
The clause referred to reads as follows :
“ It is further ordered, that the Houmas -plantation and slaves be seized and sold according- to law, to satisfy the amount due, as aforesaid, on the above recited mortgages, including the costs ; said sale to be made subject to. the clause in the sale from the residuary legatees of the late Stephen Henderson to Henry Boyal, in relation to the emancipation of the undivided half of all the said slaves and their issue.”
This portion of the judgment italicized by us is in direct conflict with the reasons assigned by this court for its decree, inasmuch as a partition of the slaves, in view of such emancipation of an undivided half, is held by us to have been rendered impossible by the acts of the parties.
It is, therefore, adjudged and decreed, that our former judgment and decree rendered in this cause be set aside and avoided ; and it is now ordered, adjudged and decreed by the court, that the judgment of the District Court from which this appeal is taken, be amended, by rejecting- therefrom tho clause which directs that the sale of the Houmas plantation and slaves shall be subject to the clause in the sale from the residuary legatees of the late Stephen Henderson to Henry Boyal, in relation to the emancipation of the undivided half of all the said slaves and their issue; that in other respects, the.said judgment be affirmed, with costs of the court below ; those -of appeal to be paid by plaintiffs and appellees.
Duffel, J., absent.